              Case 21-11194-JTD   Doc 64   Filed 09/01/21       Page 1 of 6




                 IN THE UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF DELAWARE

                                               )
In re:                                         )   Chapter 11
                                               )
SEQUENTIAL BRANDS GROUP, INC.,                 )   Case No. 21-11194 (JTD)
                                               )
                    Debtor.                    )   Ref. Docket No. 2
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SQBG, INC.,                                    )   Case No. 21-11195 (JTD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
SEQUENTIAL LICENSING, INC.,                    )   Case No. 21-11196 (JTD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
WILLIAM RAST LICENSING, LLC,                   )   Case No. 21-11197 (JTD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
                                               )
In re:                                         )   Chapter 11
                                               )
HEELING SPORTS LIMITED,                        )   Case No. 21-11198 (JTD)
                                               )
                    Debtor.                    )
                                               )
Tax I.D. No. XX-XXXXXXX                        )
            Case 21-11194-JTD   Doc 64   Filed 09/01/21       Page 2 of 6




                                             )
In re:                                       )   Chapter 11
                                             )
BRAND MATTER, LLC,                           )   Case No. 21-11199 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
SBG FM, LLC,                                 )   Case No. 21-11200 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
GALAXY BRANDS LLC,                           )   Case No. 21-11201 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
THE BASKETBALL MARKETING COMPANY,            )   Case No. 21-11202 (JTD)
INC.,
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       ) Chapter 11
                                             )
AMERICAN SPORTING GOODS                      ) Case No. 21-11203 (JTD)
CORPORATION,
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )




                                     2
            Case 21-11194-JTD   Doc 64   Filed 09/01/21       Page 3 of 6




                                             )
In re:                                       )   Chapter 11
                                             )
LNT BRANDS LLC,                              )   Case No. 21-11204 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
JOE’S HOLDINGS LLC,                          )   Case No. 21-11205 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
GAIAM BRAND HOLDCO, LLC,                     )   Case No. 21-11206 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
GAIAM AMERICAS, INC.,                        )   Case No. 21-11207 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )
                                             )
In re:                                       )   Chapter 11
                                             )
SBG-GAIAM HOLDINGS, LLC,                     )   Case No. 21-11208 (JTD)
                                             )
                    Debtor.                  )
                                             )
Tax I.D. No. XX-XXXXXXX                      )




                                     3
                    Case 21-11194-JTD           Doc 64       Filed 09/01/21        Page 4 of 6




                                                                  )
    In re:                                                        )   Chapter 11
                                                                  )
    SBG UNIVERSE BRANDS, LLC,                                     )   Case No. 21-11209 (JTD)
                                                                  )
                             Debtor.                              )
                                                                  )
    Tax I.D. No. XX-XXXXXXX                                       )
    In re:                                                        )   Chapter 11
                                                                  )
    GBT PROMOTIONS LLC,                                           )   Case No. 21-11210 (JTD)
                                                                  )
                             Debtor.                              )
                                                                  )
    Tax I.D. No. XX-XXXXXXX                                       )

             ORDER (I) DIRECTING JOINT ADMINISTRATION OF THE DEBTORS’
             RELATED CHAPTER 11 CASES AND (II) GRANTING RELATED RELIEF


             Upon the motion (the “Motion”)1 of the above-captioned debtors and debtors in possession

(collectively, the “Debtors”) for entry of an order (this “Order”) (a) directing procedural

consolidation and joint administration of the Debtors’ related chapter 11 cases and (b) granting

related relief, all as more fully set forth in the Motion; and upon the First Day Declaration; and

this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the

Amended Standing Order of Reference from the United States District Court for the District of

Delaware, dated February 29, 2012; and this Court having found that this is a core proceeding

pursuant to 28 U.S.C. § 157(b)(2), and that this Court may enter a final order consistent with

Article III of the United States Constitution; and this Court having found that venue of this

proceeding and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and

this Court having found that the relief requested in the Motion is in the best interests of the Debtors’




1     Capitalized terms used in this Order but not immediately defined have the meanings given to such terms in the
      Motion.



                                                         4
                   Case 21-11194-JTD             Doc 64       Filed 09/01/21       Page 5 of 6




estates, their creditors, and other parties in interest; and this Court having found that the Debtors’

notice of the Motion and opportunity for a hearing on the Motion were appropriate under the

circumstances and no other notice need be provided; and this Court having reviewed the Motion

and having heard the statements in support of the relief requested therein at a hearing before this

Court (the “Hearing”); and this Court having determined that the legal and factual bases set forth

in the Motion and at the Hearing establish just cause for the relief granted herein; and upon all of

the proceedings had before this Court; and after due deliberation and sufficient cause appearing

therefor, it is HEREBY ORDERED THAT:

             1.    The Motion is granted as set forth herein.

             2.    The above-captioned chapter 11 cases are consolidated for procedural purposes

only and shall be jointly administered by this Court under Case No. 21-11194 (JTD)

             3.    The caption of the jointly administered cases shall read as follows:

                         IN THE UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE
                                                                   )
    In re:                                                         ) Chapter 11
                                                                   )
    SEQUENTIAL BRANDS GROUP, INC., et al.,1                        ) Case No. 21-11194 (JTD)
                                                                   )
                                      Debtors.                     ) (Jointly Administered)
                                                                   )
1
     The Debtors, along with the last four digits of each Debtor’s tax identification number, are: Sequential Brands
     Group, Inc. (2789), SQBG, Inc. (9546), Sequential Licensing, Inc. (7108), William Rast Licensing, LLC (4304),
     Heeling Sports Limited (0479), Brand Matter, LLC (1258), SBG FM, LLC (8013), Galaxy Brands LLC (9583),
     The Basketball Marketing Company, Inc. (7003), American Sporting Goods Corporation (1696), LNT Brands LLC
     (3923), Joe’s Holdings LLC (3085), Gaiam Brand Holdco, LLC (1581), Gaiam Americas, Inc. (8894), SBG-Gaiam
     Holdings, LLC (8923), SBG Universe Brands, LLC (4322), and GBT Promotions LLC (7003). The Debtors’
     corporate headquarters and the mailing address for each Debtor is 1407 Broadway, 38th Floor, New York, NY
     10018.

             4.    The foregoing caption satisfies the requirements set forth in section 342(c)(1) of

the Bankruptcy Code.




                                                          5
                Case 21-11194-JTD         Doc 64      Filed 09/01/21    Page 6 of 6




        5.      An entry shall be made on the docket of each of the Debtors’ cases, other than that

of Sequential Brands Group, Inc., that is substantially similar to the following:

                An order has been entered in accordance with Rule 1015(b) of the
                Federal Rules of Bankruptcy Procedure and Rule 1015-1 of the
                Local Rules of Bankruptcy Practice and Procedure of the United
                States Bankruptcy Court for the District of Delaware directing joint
                administration of the chapter 11 cases of: Sequential Brands Group,
                Inc., SQBG, Inc., Sequential Licensing, Inc., William Rast
                Licensing, LLC, Heeling Sports Limited, Brand Matter, LLC, SBG
                FM, LLC, Galaxy Brands LLC, The Basketball Marketing
                Company, Inc., American Sporting Goods Corporation, LNT
                Brands LLC, Joe’s Holdings LLC, Gaiam Brand Holdco, LLC,
                Gaiam Americas, Inc., SBG-Gaiam Holdings, LLC, SBG Universe
                Brands, LLC, and GBT Promotions LLC. All further pleadings and
                other papers in such cases shall be filed in, and all further docket
                entries shall be made in Sequential Brands Group, Inc., Case No.
                21-11194 (JTD).

        6.      The Debtors shall maintain, and the Clerk of the United States Bankruptcy Court

for the District of Delaware shall keep, one consolidated docket, one file, and one consolidated

service list.

        7.      Nothing contained in the Motion or this Order shall be deemed or construed as

directing or otherwise effecting a substantive consolidation of these chapter 11 cases.

        8.      The Debtors are authorized to take all actions necessary to effectuate the relief

granted in this Order in accordance with the Motion.

        9.      This Court retains exclusive jurisdiction with respect to all matters arising from or

related to the implementation, interpretation, and enforcement of this Order.




        Dated: September 1st, 2021                        JOHN T. DORSEY
        Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE




                                                  6
